Mr. Justice Smith:
I concur in all that is said in the foregoing opinion, with this exception: I believe that the district court was correct in counting the ballot marked “Exhibit L,” for Mr. Jones. The voter complied literally with the statute in marking this ballot; he marked an “X” in the square before the name of Mr. Jones. This vote for Jones was not nullified or offset by the “X” placed before the blank space in the Socialist column, because that party had no candidate for the office of clerk of the district court. My opinion is that, when the voter complies literally with the statute, as a matter of law his vote is thereby cast, and the court has no power to examine the remainder of the ballot for the purpose of finding out what his intention may have been, or to inquire into his intention at all. (See People v. Seaman, 5 Denio (N. Y.), 409-412, Beardstown v. Virginia, 76 Ill. 34-48, and People v. Saxton, 22 N. Y. 309, 78 Am. Dec. 191.) To me it seems a corollary of the principle upon which Exhibits H, T, U, and Z-2 are rejected that Exhibit L should be counted. Those exhibits bear palpable *606evidence that the persons casting them intended to vote for Jones, but that intention' may not be given effect because the “X” is not in the square; consequently Exhibit L should be counted for Jones without further examination, for the reason that the “X” is in the square. I can see no escape from this conclusion.
Rehearing denied May 6, 1909.
I think, therefore, that the judgment of the district court should be reversed and the cause remanded, with instructions to enter judgment declaring the appellant to be entitled to the office in question.